—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Berke, J.), dated April 14, 1997, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the affirmation of the plaintiffs treating chiropractor was sufficient to demonstrate the existence of factual issues as to whether the plaintiff suffered a serious injury within the meaning of Insurance Law § 5102 (see, Stark v Amadio, 239 AD2d 569; Rut v Grigonis, 214 AD2d 721; Bates v Peeples, 171 AD2d 635). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.